Citation Nr: 1529663	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  11-09 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for cardiovascular disease.  

2.  Entitlement to service connection for a gastrointestinal disability, including gastroesophageal reflux disease (GERD), hiatal hernia, parasitic infection, or the result of undiagnosed illness.  

3.  Entitlement to service connection for sleep apnea.  

4. Entitlement to service connection for the residuals of chemical burns.  


REPRESENTATION

Appellant represented by:	Tommy D. Klepper, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1986 to January 1989 and from December 1989 to August 1998.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2011 a travel board hearing was held before the undersigned in Muskogee, Oklahoma. A transcript of the hearing is associated with the Veteran's claims file.
-
The case was remanded by the Board in April 2014 so that VA examinations could be conducted.  These were accomplished and the case has been returned for appellate consideration.  

By rating decision dated in May 2015, the RO denied service connection for sleep apnea and chemical burn scars.  The Veteran, in correspondence dated in May 2015, submitted a notice of disagreement to the denials.  As noted below, a statement of the case must be issued in response to this notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, these issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Service connection is currently in effect for hypertension; a chronic cardiovascular disease other than service-connected hypertension has not been demonstrated at any time during the pendency of the appeal.  

2.  During service the Veteran was treated for various gastrointestinal disabilities, including viral gastroenteritis, diarrhea, esophagitis and gastritis; service connection is currently in effect for chronic diarrhea.  

3.  The Veteran's current gastrointestinal disabilities have been diagnosed as GERD and hiatal hernia.  

4.  Neither GERD nor hiatal hernia was evident during service or until many years thereafter and they are not shown to have been caused by any in-service event.  


CONCLUSIONS OF LAW

1.  Chronic cardiovascular disease, other than service-connected hypertension, was neither incurred in nor aggravated by service and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  Chronic GERD or hiatal hernia were neither incurred in nor aggravated by service nor may they be presumed to have been.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 3.117 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  A May 2010 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in September 2014.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as cardiovascular-renal disease, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran is claiming service connection for cardiovascular and gastrointestinal disabilities, which he believes are the result of his service in the Persian Gulf.  Service connection may be established for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. §3.317(c).

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. §3.317(d)(2).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Cardiovascular Disability

The Veteran contends that service connection should be established for a chronic cardiovascular disability, which he believes is the result of his service in the Persian Gulf.  The Board notes that the Veteran served in Southwest Asia from September 1990 to April 1991 and is, therefore, considered to be a veteran for which the Persian Gulf presumptive provisions are applicable.  It is further noted that service connection has been established for hypertension.  As such, the Board has construed the issue to be that of service connection for a cardiovascular disability other than hypertension.  

Review of the Veteran's STRs shows that the Veteran was treated for hypertension throughout service and that an electrocardiogram (EKG) study conducted during service was consistent with sinus arrhythmia.  An examination was conducted by VA in August 2010.  At that time, the Veteran reported cardiovascular symptoms that were consistent with hypertension.  He reported that he had been diagnosed with hypertension around 1990 and had been taking medications since that time with good results.  He denied any history of coronary artery disease or cerebral vascular disease.  He reported that he had been told by his primary care provider in 2004 that he had a heart murmur and that an EKG done in 2004 had shown mild mitral regurgitation.  He denied any history of chest pain, shortness of breath, dyspnea on exertion, fatigue, dizziness or syncope and denied any other cardiac symptoms other than hypertension.  Cardiac examination was normal.  The only pertinent diagnosis was hypertension.  

An examination was conducted by VA in September 2014.  At that time, it was noted that the Veteran had not ever been diagnosed with a heart disability.  He did report a history of hypertension and a heart murmur for a long time.  He took regular medication for hypertension.  He reported having had chest pain for which he had reported to an emergency room  three or four times, but his pain was reported to be non-cardiac in nature, but that it was caused by acid reflux for which he used Alka Seltzer for relief.  There was no diagnosis of ischemic heart disease, myocardial infarction, congestive heart failure, arrhythmia, heart valve condition infectious heart condition or pericardial adhesions.  Examination of the heart was normal.  An EKG showed sinus bradycardia that was explained by the Veteran's hypertension medication.  An echocardiogram study was normal.  The examiner noted that the Veteran's STRs did not indicate any symptoms, diagnosis, or treatment of a cardiovascular disorder.  While there was one abnormal EKG noted in 1994, the abnormality remained unconfirmed at that time and an EKG at separation was normal.  There was no evidence of the Veteran having a cardiovascular condition during service or manifested within one year of discharge and there was no current diagnosis of a cardiovascular disorder.  As such, it was less likely than not related to service.  

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed this claim for service connection in 2010.  Evidence of record fails to demonstrate that the Veteran has current manifestations of a cardiac disability other than the hypertension for which he is already service connected.  In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection for a cardiovascular disability, other than hypertension, is not warranted.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a cardiovascular disorder, other than hypertension, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

GERD and Hiatal Hernia

The Veteran contends that service connection should be established for a gastrointestinal disability, which he believes is the result of his service in the Persian Gulf.  He has contended that this is the result of an undiagnosed illness for which service connection may be presumed.  

It is initially noted following his claim of service connection a report of VA examination in August 2010 showed a diagnosis of GERD with hiatal hernia.  At that time, the examiner stated that this was a diagnosable chronic multisymptom illness with a partially explained etiology, so that it was not related to a specific exposure event experienced by the Veteran while in Southeast Asia.  As such, service connection is not warranted on a Persian Gulf presumptive basis.  

Aside from these presumptive provisions, service connection might be established by satisfactory proof of direct service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Review of the Veteran's STRs shows that the Veteran was treated for gastrointestinal complaints on several occasions while on active duty.  These include viral gastritis in 1988, viral syndrome in 1993, esophagitis and diarrhea after eating certain foods in March and April 1994, and gastritis in 1996.  At no time while he was on active duty was the Veteran treated for manifestations of chronic GERD or hiatal hernia.  

In an October 2011 letter, the Veteran's private physician included a diagnosis of Barrett's esophagus/GERD.  The physician noted that the Veteran had a medical history of developing pain in the upper gastric area in 1991 for which he received antacids.  He stated that the Veteran was seen on frequent occasions for epigastric pain and that he continued to have such pain that became worse until he underwent a gastroesophageal evaluation in May 2011 with esophageal findings of Barret's esophagus.  The diagnosis was Barrett's esophagus and GERD.  The examiner rendered an opinion that these should be service connected as the Veteran had developed upper gastric pain in service and was treated for GERD.   

The Veteran was examined by VA in September 2014 pursuant to remand by the Board in an attempt to ascertain if there was a relationship between service and any currently diagnosed gastrointestinal disability.  At that time, the current diagnosis was GERD and hiatal hernia.  The Veteran reported a medical history of having had chest pains and acid reflux.  He reported having had regurgitation following meals and had an endoscopy indicating a hiatal hernia.  An opinion was sought as to whether it was at least as likely as not that the current gastrointestinal disorder was related to service, including complaints noted while the Veteran was on active duty.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that, after review of the Veteran's claims folder, the Veteran's STRs did not indicate any evidence of the Veteran having had acid reflux or hiatal hernia in service.  In 1993, there was a history of exercise induced vomiting and in 1994 an esophageal spasm that was related to aspirin use.  There was no documentation of continuing treatment for acid reflux or hiatal hernia and no documentation of him having GERD or hiatal hernia during service.  As such, the condition was less likely than not related to service.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  While the Board may not ignore a medical opinion, it is certainly free to favor one physician's statement over another.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

The Veteran's private physician rendered an opinion in support of service connection based on the Veteran's history of continued complaints of ever increasing gastrointestinal pain during service.  The record, however, does not support this history.  While the STRs do demonstrate that the Veteran had isolated gastrointestinal complaints, no chronic disability, either GERD or hiatal hernia, was manifested.  As noted in the September 2014 VA examination, there were alternative causes for his complaints in the form of over exercise and ingestion of too much aspirin.  It is further noted that the Boards review of the STRs shows that the April 1994 complaints were caused by something that he ate.  As the October 2011 positive nexus opinion is based upon the inaccurate premise that the Veteran developed upper gastric pain with worsening complaints of GERD during service, it is found to be less competent than the opinion rendered by the VA physician in September 2014.  The Veteran did receive inservice treatment for esophagitis and diarrhea inn March and April 1994, but it was related to eating certain foods.  Other inservice treatment was identified as due to viral gastritis, viral syndrome and gastritis.  GERD or hiatal hernia were not identified or shown.  As such, the Board finds that the September 2014 opinion is the more competent opinion rendered regarding service connection for GERD and hiatal hernia.  As such, service connection is not shown to be warranted.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for GERD and hiatal hernia, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for cardiovascular disability is denied.  

Service connection for a gastrointestinal disability, including GERD, hiatal hernia, parasitic infection, or the result of undiagnosed illness, is denied.  


REMAND

Regarding the claims of service connection for sleep apnea and residuals of chemical burns, the Veteran has submitted a Notice of Disagreement with the May 2015 rating decision.  To date, it is not shown that the Veteran has been sent a Statement of the Case related to these issues; therefore, the claims must be remanded for compliance with Manlincon v. West.  See Manlincon, 12 Vet. App. 238.  

Accordingly, the case is REMANDED for the following action:

The Veteran must be provided a Statement of the Case on the issues of entitlement to service connection for sleep apnea and residuals of chemical burns.  If and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


